El Juez Asociado Señor Rebollo López
emitió la opinión del Tribunal.
El 23 de mayo de 2000, ocurrió un incidente en la es-cuela John F. Kennedy de Santa Isabel, Puerto Rico, en el cual se vieron involucradas dos maestras del Sistema de Educación Pública de nuestra isla: la aquí peticionaria, Sra. Liliana Irizarry Irizarry, maestra del referido plantel escolar, y la Sra. Migdalia Torres Mateo, maestra de una escuela superior ubicada en el mismo municipio, y quien al momento de los hechos fungía como Coordinadora de Dis-trito de la Federación de Maestros.(1)
A raíz del referido incidente, contra la señora Irizarry se radicó una denuncia por conducta violatoria del Art. 260 del Código Penal de Puerto Rico, 33 L.P.R.A. see. 4521. Específicamente, a la aquí peticionaria se le imputó haber alterado la paz de la señora Torres Mateo al decirle “em-bustera” y “vieja ridicula” cuando, habiéndole cuestionado Irizarry a Torres Mateo sobre la supuesta remoción de cier-tos documentos de la Asociación de Maestros(2) del tablón de edictos que ubica en la oficina de la directora del plan-tel, ésta respondió desconocer la razón de su reclamo.
Llegada la fecha del juicio en su fondo, la prueba de cargo consistió en el testimonio de la alegada perjudicada, la señora Torres Mateo y del policía municipal Félix Espa-da(3) quien tuvo a su cargo la investigación de la querella radicada por la señora Torres. La defensa, por su parte, presentó los testimonios de la Sra. Marta de Jesús, Direc-tora de la Escuela; la Sra. Marisol Burgos, Secretaria de la *785Directora, y del Sr. Wilfredo Márquez Colón, maestro de matemáticas del referido plantel escolar.
Así las cosas, la Sala Municipal de Santa Isabel del Tribunal de Primera Instancia emitió un fallo condenatorio contra la acusada, imponiéndole el pago de una multa as-cendente a trescientos dólares ($300) por el delito de alte-ración a la paz.
Inconforme con dicha determinación, la señora Irizarry acudió ante el Tribunal de Circuito de Apelaciones. Plan-teó, en síntesis, que no se establecieron los elementos esen-ciales del delito imputado y que el tribunal apelado erró al determinar que la prueba del Ministerio Público estableció su culpabilidad más allá de toda duda razonable. El foro apelativo intermedio sostuvo la convicción al entender que no hubo indicio alguno de prejuicio, pasión, parcialidad o error manifiesto en la decisión tomada por el tribunal de instancia.
Insatisfecha, la señora Irizarry acudió ante este Tribunal. Plantea que erró el tribunal de instancia
... al confirmar la determinación de no ha lugar a la moción de absolución perentoria oportunamente solicitada por la peticionaria.
... al confirmar que la denuncia tal cual redactada imputa la comisión de delito.
... al no intervenir en la apreciación de la prueba testifical vertida durante el transcurso de la vista aun existiendo los elementos de excepción que le facultaban para ello y en su consecuencia ...:
1. [resolver que] se establecieron los elementos del delito;
2. [darle] credibilidad el testimonio contradictorio de la tes-tigo Migdalia Torres Mateo;
3. no darle peso alguno al testimonio de los testigos de de-fensa presentados;
4. validar la determinación de que no se estableció duda razonable en el transcurso de la vista;
5. validar la determinación de que la prueba presentada por el ministerio público fue suficiente para rebatir la presunción de inocencia. Petición de certiorari, págs. 6-7.
El 20 de julio de 2001 emitimos resolución mediante la *786cual le ordenamos a la parte recurrida que, en el término de veinte días, mostrara causa por la cual no debíamos expedir el auto solicitado y dictar sentencia revocatoria de la emitida por el Tribunal de Circuito de Apelaciones. El Procurador General compareció, en cumplimiento de la re-ferida orden, el 17 de agosto de 2001. Estando en posición de resolver, procedemos a así hacerlo. Por estar íntima-mente relacionados los errores señalados, habremos de dis-cutirlos de manera conjunta.

H-i

La presunción de inocencia, uno de los derechos fundamentales que le asiste a todo acusado de delito, está consagrada en el Art. II, Sec. 11 de nuestra Constitución, L.P.R.A., Tomo 1, ed. 1999, pág. 327, el cual dispone, en lo pertinente, que
[e]n todos los procesos criminales, el acusado disfrutará del derecho ... a gozar de la presunción de inocencia ....
Por otro lado, la Regla 110 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, establece, en términos más específicos, que
[e]n todo proceso criminal, se presumirá inocente al acusado mientras no se probare lo contrario, y en todo caso de existir duda razonable acerca de su culpabilidad, se le absolverá.
La máxima que rige nuestro ordenamiento a los fines de que la culpabilidad de una persona que ha sido acusada de delito sea demostrada con prueba suficiente y más allá de toda duda razonable es consustancial con la presunción de inocencia y constituye uno de los imperativos del debido proceso de ley. Pueblo v. De León Martínez, 132 D.P.R. 746 (1993).
Adviértase que, como consecuencia jurídica inescapable del mencionado mandato constitucional, es al Es-*787tado a quien le corresponde la obligación de presentar evi-dencia y cumplir con la carga de la prueba para establecer la culpabilidad del acusado. Tal obligación no es susceptible de ser descargada livianamente pues, como es sabido, no basta que el Estado presente prueba que meramente verse sobre cada uno de los elementos del delito imputado, o prueba suficiente, sino que, más allá de eso, es necesario que ésta, además de ser suficiente, sea satisfactoria, es de-cir, que produzca certeza o convicción moral en una con-ciencia exenta de preocupación o en un ánimo no prevenido. Véanse: Pueblo v. Rosaly Soto, 128 D.P.R. 729 (1991); Pueblo v. Rodríguez Román, 128 D.P.R. 121 (1991); Pueblo v. Cabán Torres, 117 D.P.R. 645 (1986).
Precisamente, con respecto al asunto de la evaluación y la suficiencia de la prueba, la Regla 10 de de Evidencia, 32 L.P.R.A. Ap. IV, establece, en lo pertinente, que:
El tribunal o juzgador de hechos deberá evaluar la evidencia presentada, a los fines de determinar cuáles hechos han que-dado establecidos o demostrados, con sujeción a los siguientes principios:
(A) El peso de la prueba recae sobre la parte que resultaría vencida de no presentarse evidencia por ninguna de las partes.
En conformidad con lo anterior y en atención a la natu-raleza de un proceso criminal, como la presunción de ino-cencia cobija al acusado en cuanto a todo elemento esencial del delito, el peso de la prueba permanece, durante todas las etapas del proceso a nivel de instancia, sobre el Estado. Pueblo v. Túa, 84 D.P.R. 39 (1961). Dicho de otro modo, el acusado no tiene obligación alguna de aportar prueba para defenderse; más bien, puede descansar plenamente en la presunción de inocencia que le asiste, Pueblo v. Rosaly Soto, ante, la cual presunción sólo puede derrotarse, repe-timos, con prueba que establezca la culpabilidad del acu-sado más allá de toda duda razonable. Es decir, tanto los elementos del delito como la conexión del acusado con el *788mismo tienen que ser demostrados con ese quantum de prueba. Véase Pueblo v. Bigio Pastrana, 116 D.P.R. 748 (1985), y casos allí citados.
En Pueblo v. Bigio Pastrana, ante, sostuvimos que “duda razonable” no es una duda especulativa o imaginaria, como tampoco lo es cualquier duda posible. “Duda razonable” es aquella duda fundada que surge como producto del raciocinio de todos los elementos de juicio involucrados en el caso. Pueblo v. Cruz Granados, 116 D.P.R. 3 (1984). Para que se justifique la absolución de un acusado, la duda razonable debe ser el resultado de la consideración serena, justa e imparcial de la totalidad de la evidencia del caso o de la falta de suficiente prueba en apoyo de la acusación. En resumidas cuentas, “duda razonable” no es otra cosa que la insatisfacción de la conciencia del juzgador con la prueba presentada. Pueblo v. Cabán Torres, ante.
Reiteradamente hemos afirmado que, como cuestión de derecho, la determinación de si se probó la culpabilidad del acusado más allá de duda razonable es revisable en apelación; ello así pues la apreciación de la prueba desfilada en un juicio es un asunto combinado dé hecho y derecho. Pueblo v. Rivero, Lugo y Almodóvar, 121 D.P.R. 454 (1988). El análisis de la prueba presentada requiere tanto de la experiencia del juzgador como de su conocimiento del Derecho, elementos éstos necesarios para darle a la controversia una solución justa. Pueblo v. Carrasquillo Carrasquillo, 102 D.P.R. 545 (1974).
No cabe duda que, en el ejercicio de tan delicada función revisora, no podemos abstraemos de las limitaciones que rigen el proceso de evaluación de la prueba por parte de un tribunal apelativo. Al enfrentarnos a la tarea de revisar cuestiones relativas a convicciones criminales, siempre nos hemos régido por la norma a los efectos de que la apreciación de la prueba corresponde, en primera instancia, al foro sentenciador por lo cual los tribunales ape-*789lativos sólo intervendremos con dicha apreciación cuando se demuestre la existencia de pasión, prejuicio, parcialidad o error manifiesto. Pueblo v. Maisonave Rodríguez, 129 D.P.R. 49 (1991). Sólo ante la presencia de estos elementos y/o cuando la apreciación de la prueba no concuerde con la realidad fáctica o ésta sea inherentemente imposible o in-creíble, Pueblo v. Acevedo Estrada, 150 D.P.R. 84 (2000), y casos allí citados, habremos de intervenir con la aprecia-ción efectuada.
Ello no obstante, en casos penales debemos siempre re-cordar que el referido proceso analítico tiene que estar en-marcado, por imperativo constitucional, en el principio fundamental de que la culpabilidad del acusado debe ser probada más allá de toda duda razonable. Pueblo v. Carrasquillo Carrasquillo, ante. En consecuencia, “y aun cuando ello no ocurre frecuentemente, hemos revocado sentencias en las cuales las determinaciones de hecho, aunque sostenidas por la prueba desfilada, no establecen la culpabilidad del acusado más allá de duda razonable”. Pueblo v. Acevedo Estrada, ante, pág. 100; Pueblo v. Meléndez Rolón, 100 D.P.R. 734 (1972); Pueblo v. Rivera Arroyo, 100 D.P.R. 46 (1971). No hemos vacilado en dejar sin efecto un fallo inculpatorio cuando el resultado de ese análisis “nos deja serias dudas, razonables y fundadas, sobre la cul-pabilidad del acusado”. Pueblo v. Carrasquillo Carrasquillo, ante, pág. 551.
Sabido es que, ante la ausencia de un mecanismo infalible para encontrar la verdad, la determinación de lo que es o no cierto es un deber de conciencia, deber éste que no está reservado sólo al juzgador de los hechos sino que compete asimismo a los tribunales apelativos. Pueblo v. Carrasquillo Carrasquillo, ante, pág. 551-552. Es decir, aun cuando nuestra función revisora, como previamente señaláramos, tiene ciertas limitaciones, ello no implica que el foro contra cuyo dictamen se recurre está exento de errar, como tampoco supone que, en el afán de ceñirnos a la *790doctrina de la deferencia, permitiremos que prevalezca un fallo condenatorio incluso estando convencidos de que un análisis integral de la prueba no establece la culpabilidad del acusado más allá de duda razonable. Nosotros, al igual que el foro recurrido, tenemos no sólo el derecho sino el deber de tener la conciencia tranquila y libre de preocupación. Pueblo v. Acevedo Estrada, ante; Pueblo v. Carrasquillo Carrasquillo, ante.
H — 1 H-í
La prueba presentada por el Ministerio Público ante el tribunal de instancia para sostener el cargo imputado a la señora Irizarry consistió en los testimonios de la perjudi-cada, señora Torres Mateo, y del Sr. Félix Espada, agente que tuvo a su cargo la investigación de la querella. Según surge de la prueba que tuvo ante sí el foro sentenciador —en relación con la cual contamos con una transcripción de la misma— la perjudicada testificó, básicamente, que el día de los hechos, se personó a la escuela John F. Kennedy para realizar ciertas gestiones inherentes a su puesto como Coordinadora de Distrito de la Federación de Maestros. Una vez allí, habiendo orientado al personal clasificado en cuanto al plan de salud, se dirigió hacia la oficina de Marta de Jesús, Directora del plantel, y colocó en el tablón de edictos allí ubicado un documento relativo a la desestima-ción de una demanda incoada por la Asociación de Maestros contra la Federación; luego fue a atender otros asuntos.
Previo a marcharse de la escuela, acudió nuevamente a la oficina de la Directora; allí se encontró con la señora Irizarry. Según el testimonio de la perjudicada, la señora Irizarry, quien se encontraba nerviosa y molesta, le imputó el acto de haber removido del tablón una propaganda de la Asociación, hecho que ella negó. La perjudicada declaró *791que al notar que la señora Irizarry estaba nerviosa y mo-lesta, a la vez que le hacía gestos con un papel que tenía en sus manos, comenzó a sentirse un poco alterada.
Posteriormente, como la señora Torres Mateo se negó a hablar del asunto de la remoción de los papeles, la aquí peticionaria, alegadamente, le dijo “embustera” y “vieja ri-dicula”, palabras que alegadamente la ofendieron y lastimaron. Declaró, además, que había un clima de males-tar entre los integrantes de ambas entidades sindicales y que —en ocasiones anteriores— había habido discusiones en las que la señora Irizarry reclamaba los derechos de la Asociación. También declaró que a pesar de que ella se enfrascaba frecuentemente en este tipo de situación, siem-pre gozaba de completa calma por cuanto la desestimación de la demanda incoada por la Asociación en contra de su opositor sindical debía poner fin a las disputas. Aunque negó haber removido documento alguno del tablón de edic-tos, reconoció que se sentía en todo el derecho de hacerlo, pues la Federación era el representante sindical exclusivo de los maestros.
Por otro lado, el Ministerio Público también presentó el testimonio del señor Espada, policía que llevó a cabo el proceso investigativo que culminó con la radicación de la querella contra la aquí peticionaria, luego de que tanto ésta como la señora Torres Mateo le denunciaran lo acontecido. El policía, quien fuera estudiante de la querellante, testi-ficó, en síntesis, que las versiones ofrecidas por éstas eran distintas y que fue la versión de la señora Torres Mateo la que entendió correcta a los fines de radicar la denuncia. Según su testimonio, la señora Torres Mateo le dijo que la querellada le había proferido las antedichas expresiones a la vez que le manoteaba la cara y que esos hechos habían sido presenciados por otros maestros.
De otra parte, la prueba de la defensa consistió del tes-timonio de la Sra. Marta De Jesús, Directora de la Escuela; *792su secretaria, la Sra. Marisol Burgos, y del Sr. Wilfredo Márquez, maestro del referido plantel.(4)
En lo que respecta a la Sra. Marisol Burgos, ésta testi-ficó que al llegar a su lugar de trabajo el día de los hechos, se encontró a la señora Torres Mateo, quien, luego de remover del tablón de edictos unos recortes de periódico re-ferentes a la Asociación de Maestros, y en su lugar, colocar otro documento, le preguntó a la señora Burgos si tenía la solicitud del Plan de Salud de la Federación. Eventual-mente, aquélla se retiró de la oficina.
La señora Burgos testificó, además, que la Directora, quien se encontraba en su oficina en esos momentos, mandó a buscar a la señora Torres Mateo bajo el entendido de que ésta tenía interés de hablar con ella. Minutos des-pués, la señora Irizarry llegó a dicha oficina para entregar unos documentos de fin de curso, y se percató de que ha-bían removido del tablón de edictos el documento de la Asociación. A preguntas de Liliana Irizarry, Burgos respon-dió que la señora Torres Mateo lo había removido. Así las cosas, cuando esta última llegó a la oficina, según el testi-monio de Burgos, la señora Irizarry le preguntó —en un tono tranquilo— por qué había removido el papel en cues-tión, a lo que Torres Mateo le respondió, visiblemente alte-rada, que ella no tenía derecho a pegar ningún documento en dicho lugar. Atestó, asimismo, la señora Burgos, que la querellada no había pronunciado las frases en disputa(5) como tampoco había manoteado a la quejosa. Declaró que no había sido entrevistada por el policía Espada.
Por su parte, la Sra. Marta De Jesús, directora del plan-tel, declaró que, al llegar a su oficina, estaban allí su se-cretaria, y, entre otras personas, la guardia escolar, quien *793le informó que la señora Torres Mateo se encontraba en la escuela, por lo que la señora De Jesús la mandó a buscar. La Directora declaró, en síntesis, que estando en su ofi-cina, escuchó una conversación y cuando advirtió que se trataba de la señora Irizarry y la señora Torres, les exhortó a que evitaran ese tipo de situación. Atestó que en ningún momento escuchó a la querellada proferir las palabras que se le imputaban.
Finalmente, la defensa de la señora Irizarry presentó como testigo al Sr. Wilfredo Márquez, maestro del referido plantel y presidente del Comité de Disciplina del mismo. En vista de que éste no presenció el incidente en la oficina de la Directora, su testimonio se limitó a lo que percibió cuando llegó al estacionamiento de la escuela. Expresó el señor Márquez que al llegar a dicho lugar, se percató de un altercado entre Liliana Irizarry y la señora Torres, por lo cual decidió intervenir para evitar cualquier conflicto posterior. En dicha ocasión, notó que la señora Torres es-taba “medio enfogonada”.
HH
Un examen integral y responsable de la transcripción de la prueba desfilada ante el tribunal de instancia en el presente caso causa en nuestro ánimo una intranquilidad de conciencia, esto es, una duda razonable y fundada, res-pecto a si el Estado demostró, más allá de duda razonable, la culpabilidad de la peticionaria Liliana Irizarry.
La referida intranquilidad o duda razonable y fundada tiene su origen, en primer término, en el proceso investiga-tivo y decisorio seguido en el presente caso, el cual incluye y comprende: la situación de amistad entre la supuesta maestra perjudicada y el policía investigador; una investi-gación policíaca obviamente incompleta y deficiente; una actuación poco acuciosa de parte del magistrado que deter-minó causa probable para arresto contra la peticionaria, *794actuación que causó que se pusiera en movimiento la ma-quinaria judicial con el propósito de encausar criminal-mente a una persona sin que se tuvieran todos los elemen-tos de juicio para llegar a una determinación justa y correcta.
Las Reglas 5 y 6 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, regulan la etapa inicial del encausamiento criminal de una persona mediante la preparación de una denuncia y la determinación de causa probable para arrestar de parte de un magistrado, luego de este último “examinar” los testigos que sostienen lo imputado en la denuncia. Las mencionadas disposiciones reglamentarias tienen el loable propósito de que dicho magistrado determine, de manera objetiva e imparcial, si uno de nuestros conciudadanos debe, o no, ser encausado criminalmente en nuestra jurisdicción.(6)
Como es sabido, y conforme lo establece la citada Regla 5 de Procedimiento Criminal, la denuncia es un escrito jurado que imputa la comisión de un delito, el cual puede ser firmado o suscrito por cualquier persona con conocimiento personal de los hechos o por un fiscal, policía o funcionario público, en casos relacionados con el desempeño de sus funciones y deberes, los cuales pueden suscribir dicho documento cuando los hechos imputados les cons-ten por información y creencia.
En relación con incidentes como el que ocupa nuestra atención en el día de hoy, sobre los cuales existen versiones encontradas o diametralmente opuestas en *795cuanto a lo que realmente sucedió, se ha convertido en práctica común que el policía investigador —en casos de delitos menos graves en que no interviene un fiscal— luego de escuchar las diferentes versiones por boca de las perso-nas involucradas en el incidente, hace —por decirlo así— una “determinación inicial de credibilidad” sobre cuál de las dos versiones le resulta a él más aceptable, y procede a preparar un proyecto de denuncia contra una de las dos partes involucradas; proyecto de denuncia que somete ante un magistrado, el cual proyecto contiene la prueba seña-lada por el policía como “de cargo”.
La carga de trabajo que tienen estos magistrados, no hay duda, es una pesada y ardua. Quizás debido al volu-men de trabajo que tienen, de ordinario y conforme la prác-tica hoy día imperante, dichos magistrados proceden, de inmediato, a escuchar el testimonio de los testigos que el policía investigador ha enumerado como testigos de cargo en la denuncia, luego de lo cual proceden a hacer la corres-pondiente determinación de causa probable para arresto al amparo de las disposiciones de la citada Regla 6 de Proce-dimiento Criminal.
Este “procedimiento”, el cual desafortunadamente se ha generalizado en nuestra jurisdicción en casos de delitos menos graves, es lo que ha llevado a muchos de nuestros conciudadanos a expresar que los que determinan causa probable para arresto, en esta clase de situaciones, son los policías y no los magistrados, ya que en la mayoría de los casos resulta acusada la persona a la que el policía origi-nalmente “no le creyó”.
Dicha situación es contraria a, y desnaturaliza, el pro-pósito que persiguen las Reglas de Procedimiento Criminal a los efectos de que sea un juez el que, de manera imparcial y libre de prejuicios e influencias, determine causa probable para arresto. No hay duda de que la experiencia que tienen los agentes del orden público, en la investigación y recreación de la escena de la comisión de un delito, resulta *796ser de una ayuda incalculable a dichos magistrados, razón por la cual su testimonio y apreciación de los hechos puede resultar valioso.
Ahora bien, la práctica de determinar causa probable, de una manera automática y siguiendo “ciegamente” la “determinación inicial”, sobre responsabilidad en casos de delitos menos graves, que lleva a cabo el agente del orden público que realiza la investigación del caso, es una que no tiene cabida en nuestro ordenamiento jurídico. El magistrado instructor viene en la obligación de escuchar los testimonios de todas las personas que, voluntaria y libremente, deseen ante él declarar, incluyendo las partes en controversia,(7) y que tengan conocimiento de algún hecho que pueda arrojar luz sobre el incidente ante su consideración; incluso, si factible, procediendo a ordenar la citación de personas, no presentes, que puedan tener conocimiento personal de los hechos.
Luego de escuchar todos los testimonios, el magistrado instructor procederá a determinar, si ello resulta proce-dente en derecho, causa probable para arresto contra la persona o personas que él entiende responsable de lo ocu-rrido, por el delito público por el cual procede encausar a dicha persona o personas. En ese momento, dicho magis-trado instruirá al agente investigador a preparar, y jurar, la correspondiente denuncia contra el imputado, o imputa-dos, de delito.
El caso que hoy ocupa nuestra atención es un ejemplo clásico de la práctica a la cual hemos hecho referencia. El policía investigador entrevistó a las dos maestras involu-cradas en el incidente ocurrido. Conforme su testimonio, le dio entero crédito a la versión de la señora Torres Mateo, *797guien había sido su maestra.(8) Procedió, entonces, dicho policía a preparar un proyecto de denuncia contra la aquí peticionaria Liliana Irizarry Irizarry. El caso fue sometido ante el magistrado instructor a base, realmente, del testi-monio de un solo testigo, la supuesta maestra perjudicada.
El juez instructor en el presente caso —enfrentado a una situación sumamente particular, esto es, en la cual son llevadas a su presencia dos personas que, de ordinario, no comparecen en esa capacidad ante los tribunales: dos maestras de nuestro sistema de instrucción pública— se limitó a escuchar el testimonio de la persona que el policía había señalado como perjudicada y procedió a determinar causa probable por el delito de Alteración a la Paz contra la aquí peticionaria. En nuestro criterio la situación plan-teada ameritaba que el juez instructor indagara sobre la posibilidad de la existencia de otros testigos, que no tuvie-ran interés personal en el caso y que, naturalmente, tuvie-ran conocimiento personal de los hechos; no lo hizo. El ma-gistrado, repetimos, procedió a determinar causa probable a base del testimonio, obviamente interesado, de una de las partes. A nuestro juicio, al así actuar no cumplió cabal-mente con su deber.
IV
Somos conscientes del hecho que durante el juicio en su fondo del caso otro magistrado, luego de escuchar tanto la prueba de cargo como la presentada por la defensa, determinó que la aquí peticionaria efectivamente era culpable del delito imputado. Como expresáramos anteriormente, de ordinario no intervendremos con la apreciación de la prueba que realiza el tribunal sentenciador a menos que se nos demuestre la existencia de parte del referido foro primario de pasión, prejuicio, parcialidad o *798error manifiesto. Pueblo v. Maisonave Rodríguez, ante; Pueblo v. Acevedo Estrada, ante.
Una lectura de la transcripción de evidencia, obrante en el expediente, nos convence de que estamos ante una situa-ción de “error manifiesto” en la apreciación de la prueba, de parte del tribunal sentenciador. La prueba desfilada re-sulta ser abrumadora respecto a que lo sucedido el 23 de mayo de 2000 no sucedió como lo relata la supuesta perju-dicada Torres Mateo. Pueblo v. Maisonave Rodríguez, ante. Así quedó plenamente demostrado por el testimonio de va-rios testigos, objetivos y desinteresados, con conocimiento personal de los hechos.
Sometida la prueba al tenor del proceso analítico que dicta el imperativo de debido proceso de ley que consagra el Art. II, Sec. 11 de nuestra Constitución, ante, forzoso resulta concluir que procede la revocación del dictamen recurrido. Luego de haber evaluado detenidamente la prueba, no albergamos una convicción firme; esto es, esa satisfacción y tranquilidad de conciencia que debe prevale-cer en el ánimo adjudicativo cuando se confirma una sen-tencia condenatoria. Ante tal incertidumbre, no podemos imprimirle un sello de corrección al fallo inculpatorio emi-tido por el foro de instancia.
Por lo tanto, si bien es cierto que este Tribunal, como norma general, se guía por el principio que confiere defe-rencia a la apreciación que de la prueba efectúa el foro sentenciador, resolvemos que, dadas las circunstancias antes descritas, procede que en el presente caso nos aparte-mos de la referida norma. Ello así pues, un examen de la totalidad de la prueba que tuvo ante sí dicho foro, revela que no existe base suficiente para sostener la determina-ción de culpabilidad de la aquí peticionaria. Pueblo v. Cabán Torres, ante.
*799V
La conclusión a la que llegamos, esto es, de que procede revocar —por duda razonable— la convicción decretada a nivel de instancia contra la aquí peticionaria, se sostiene aun cuando entendiéramos que no debemos intervenir con la apreciación que de la prueba desfilada hiciera el tribunal sentenciador en el presente caso. Veamos por qué.
En referencia al delito específico por el cual la aquí pe-ticionaria resultó convicta, entendemos procedente y perti-nente hacer ciertos señalamientos.
El Art. 260 del Código Penal de Puerto Rico, 33 L.P.R.A. see. 4521, dispone, en lo pertinente, que:
Será sancionada con pena de reclusión que no excederá de seis (6) meses o multa que no excederá de quinientos (500) dólares, o ambas penas a discreción del tribunal toda persona que voluntariamente realizare cualesquiera de los siguientes actos:
(a) Perturbare la paz o tranquilidad de algún individuo o vecindario, con fuertes e inusitados gritos, conducta tumul-tuosa u ofensiva o amenazas, vituperios, riñas, desafíos o provocaciones.
Recientemente expresamos que para que se entienda in-fringido el inciso (a) del precitado artículo de ley no basta con que se utilice “lenguaje indecoroso o grosero”. Pueblo v. Rodríguez Lugo, 156 D.P.R. 42 (2002). Resolvimos en el antes citado caso que para que una conducta se entienda constitutiva del delito de alteración a la paz, es necesario que concurran dos elementos, a saber: el elemento objetivo y el subjetivo. El primero de éstos se refiere a la naturaleza misma de la acción, la cual, para que sea considerada ofen-siva, tiene que ser de tal grado hiriente e irritante como para poder provocar una reacción violenta en una persona de sensibilidad ordinaria. Por otro lado, el elemento subje-tivo es aquel que atiende las consecuencias de la conducta *800ofensiva en la alegada víctima del delito; esto es, si en efecto se le perturbó la paz a la persona a quien se dirigió la referida conducta. Id.
Es necesario, en consecuencia, para que el delito de alteración a la paz se configure, que la persona perjudicada se encuentre en paz, Pueblo v. De León Martínez, ante, siendo la “paz” esa tranquilidad de la cual disfrutan los ciudadanos cuando impera el buen orden. Pueblo v. Ruiz, 29 D.P.R. 74 (1921). Para que se entienda alterada la paz de una persona, no basta que ésta sienta un mero malestar por la conducta desplegada en su contra. Pueblo v. Caro González, 110 D.P.R. 518 (1980). Tiene que haber una reacción violenta de parte de ésta o, cuando menos, debe la persona sentir una grave alarma e intranquilidad. Pueblo v. Rodríguez Lugo, ante.
Con este preludio en mente, nos compete examinar la prueba que tuvo ante sí el foro sentenciador; ello con el propósito de determinar si, como resolvió el referido tribunal y subsecuentemente confirmó el foro apelativo inter-medio, la culpabilidad de la aquí peticionaria se probó más allá de duda razonable.
En nuestro criterio, la prueba que presentara el Estado, con el propósito de demostrar que la aquí peticionaria in-fringió las disposiciones del inciso (a) del Art. 260 del vi-gente Código Penal de Puerto Rico, ante, resulta ser insu-ficiente como cuestión de derecho.
La decisión emitida por este Tribunal en Pueblo v. Rodríguez Lugo, ante, nos obliga a cuestionarnos si las expresiones “embustera” y “vieja ridicula” son de tal grado hirientes e irritantes como para causar, en una persona de sensibilidad ordinaria, una reacción violenta o un sentido de grave alarma.
Contestamos dicha interrogante en la negativa. Las pa-labras en cuestión, no cabe duda, son expresiones impro-pias y de mal gusto, capaces de causar malestar, pero ello así, sin más, no ostenta el grado de injuria necesario para *801que la expresión, desde un punto de vista objetivo y desde la perspectiva de una persona de sensibilidad ordinaria, pueda considerarse delictiva.
Este Tribunal, en Pueblo v. Ruiz, ante —citado con aprobación en Pueblo v. Rodríguez Lugo, ante— resolvió que no cometía el delito de Alteración a la Paz una persona —enfrascada en una discusión con un ex amigo— que pro-firió unas palabras soeces mucho más ofensivas, groseras, irritantes e hirientes que las de “embustera” y “vieja ridicula”.(9)
De otra parte —y aunque resulte innecesaria la discu-sión, en vista de que no está presente en el caso de autos el elemento objetivo del delito— estimamos prudente mencio-nar que, en el presente caso, el Ministerio Público tampoco logró demostrar que la señora Torres Mateo, querellante, gozaba de “paz o de un estado de tranquilidad” en el mo-mento en que supuestamente fue lastimada y ofendida con las expresiones que le dirigió la aquí peticionaria. Nótese, en primer lugar, que del propio testimonio de la perjudi-cada surge que ella comenzó a alterarse cuando notó que la señora Irizarry se mostró molesta y nerviosa al atribuirle la remoción de los documentos de la Asociación. Es decir, su estado anímico no era representativo de lo que jurídica-mente hemos definido como “paz”. Pueblo v. De León Martínez, ante.
A lo anterior añadimos el hecho de que, para la fecha de los hechos, prevalecía una atmósfera de malestar y rencor entre los miembros de ambas entidades sindicales, y que, por otro lado, tal y como admitió la querellante, las partes aquí implicadas se habían visto involucradas, previamente, en disputas similares, relativas las mismas a sus afiliacio-nes sindicales.
En consecuencia, resulta inmaterial si la señora Torres Mateo reaccionó con violencia a las expresiones emitidas *802por la peticionaría Irizarry o si al menos sufrió, como re-querimos en Pueblo v. Rodríguez Lugo, ante, una grave alarma o intranquilidad. Esto así por cuanto, como hemos afirmado previamente, la prueba desfilada nos crea serias dudas con respecto a si la señora Torres Mateo disfrutaba de esa tranquilidad de la cual goza un ciudadano cuando impera el buen orden. Pueblo v. Ruiz, ante. Sin dudas, una sensación de grave alarma o intranquilidad presupone una evolución anímica, presupone un estado previo de paz. Por ende, está igualmente ausente el elemento subjetivo del de-lito de alteración a la paz. La convicción decretada, repeti-mos, no puede prevalecer.
VI
Debe quedar claro que el curso decisorio que hoy segui-mos no constituye licencia ni permiso para perpetuar este tipo de situaciones en los planteles de nuestro sistema de educación pública. Nuestra decisión está estrictamente ce-ñida a un contexto fáctico en el cual cierto comporta-miento, aunque impropio, no alcanzó el nivel de la con-ducta delictiva imputada, por lo cual, en todo caso, debió ser atendido por los canales administrativos pertinentes.
Sin dudas, se trata de una situación bastante indesea-ble, y lamentable por demás, sobre todo cuando tomamos en cuenta el escenario en el cual ocurrió: una de las aulas de nuestro Sistema de Educación Pública, lugar donde debe imperar el orden, la concordia y la sana convivencia, valores éstos que no pueden ser menoscabados, ni siquiera por el fragor de la actividad sindical.
i — i >
Por todo lo antes expuesto, se revoca la sentencia emi-tida por el Tribunal de Primera Instancia, subsecuente-mente confirmada por el Tribunal de Circuito de Apelacio-*803nes, y, en consecuencia, se absuelve a la peticionaria, Liliana Irizarry Irizarry, del delito de alteración a la paz del cual fue convicta.

Se dictará sentencia de conformidad.

La Juez Asociada Señora Naveira de Rodón concurrió con el resultado sin opinión escrita. El Juez Asociado Señor Corrada Del Río disintió sin opinión escrita. El Juez Aso-ciado Señor Rivera Pérez emitió una opinión disidente.

 Para esta fecha, se había ratificado a la Federación, de Maestros como repre-sentante sindical exclusivo de los maestros, situación la cual, según surge del expe-diente, añadió cierto malestar al ambiente imperante entre los maestros de la es-cuela, que, dicho sea de paso, ya se había visto afectado por la desestimación de una demanda que la Asociación de Maestros de Puerto Rico había incoado contra la Federación.


 Tanto la Sra. Liliana Irizarry como otros miembros de su familia están afi-liados activamente a esta organización.


 Surge del expediente que el señora Espada fue estudiante de la supuesta perjudicada.


 Las partes estipularon el testimonio de otra testigo, la Sra. Awilda Irizarry Alvarado, quien habría de declarar sobre la buena reputación de la cual goza la querellada en su comunidad.


 En el contrainterrogatorio, la señora Burgos declaró, contrario a lo alegado por la perjudicada, que esas palabras se las había dicho la señora Torres a la señora Irizarry.


 En Pueblo v. Jiménez Cruz, 145 D.P.R. 803, 812 (1998), expresamos, en lo pertinente, que tanto “la vista que tiene lugar al amparo de la ... Regla 6, como aquella que se celebra al amparo de la Regla 23 de Procedimiento Criminal ... exhi-ben características comunes.” (Énfasis suplido.)
En Pueblo v. Andaluz Méndez, 143 D.P.R. 656, 662 (1997), expresamos, en lo pertinente, que la “vista preliminar no es un minijuicio, y una vez quedan estableci-dos todos los elementos del delito y la conexión del imputado con éste a base de evidencia legalmente admisible, a tenor con las Reglas de Evidencia en vigor en ese momento, se justifica una determinación de causa probable”.


 En relación con las partes, el magistrado deberá informarles, a ambas, antes de que éstas procedan a testificar, sobre los derechos que le garantiza la Constitución del Estado Libre Asociado de Puerto Rico respecto al derecho contra la autoincriminación.


 Ese hecho, por sí solo, cuando menos causa dudas sobre la corrección de la apreciación que de los hechos hizo el referido agente del orden público.


 En dicho caso, las palabras proferidas fueron:“tú no eres más que un huele bicho.”